                                                         United States District Court
                                                         Central District of California
                                                                 * AMENDED
 UNITED STATES OF AMERICA vs.                                                Docket No.            2:17CR00008-CAS - 1

 Defendant     MICHAEL ANTHONY SPENCER                                       Social Security No. 2         3   5   9
       Mark A. Spencer; S. Dog; C. Mike; Twin; Short
                                                                             (Last 4 digits)
 akas: Dog

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         8    7    2017

  COUNSEL                                              Kim Savo, Deputy Federal Public Defender, Appointed
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Armed Bank Robbery in violation of 18 U.S.C. § 2113(a)(d) as charged in Counts 2, 4, 5, 6, 8 and Possess, Use, Carry and
          Brandish a Firearm in Furtherance of and During and in Relation to a Crime of Violence in violation of 18 U.S.C. § 924(c) as
          charged in Count 3 of the Indictment
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Michael Anthony Spencer, is
  ORDER   hereby committed on Count 2, 3 4, 5, 6 and 8 of the Indictment to the custody of the Bureau of Prisons for a term of 147 months.
          This term consists of 63 months on each of Counts 2, 4, 5, 6 and 8 of the Indictment, to be served concurrently, and 84 months
          on Count 3, to be served consecutively.


It is ordered that the defendant shall pay to the United States a special assessment of $600, which is
due immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of
not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility
Program.

It is ordered that the defendant shall pay restitution in the total amount of $39,177 pursuant to 18
U.S.C. §3663A.

The amount of restitution ordered shall be paid as follows:

Defendant shall pay restitution in the total amount of $39,177 to victims as set forth in a separate
victim list prepared by the Probation Office which this Court adopts and which reflects the Court’s
determination of the amount of restitution due to each victim. The victim list, which shall be
forwarded by the Probation Officer to the fiscal section of the Clerk’s Office, shall remain confidential
to protect the privacy interests of the victims.

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter,
and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the
restitution remains unpaid after release from custody, nominal monthly payments of at least 10% of
CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                           Page 1 of 4
 USA vs.     MICHAEL ANTHONY SPENCER                        Docket No.:   2:17CR00008-CAS - 1

defendant's gross monthly income but not less than $50, whichever is greater, shall be made during the
period of supervised release and shall begin 30 days after the commencement of supervision. Nominal
restitution payments are ordered as the Court finds that the defendant's economic circumstances do not
allow for either immediate or future payment of the amount ordered.

If the defendant makes a partial payment, each payee shall receive approximately proportional
payment unless another priority order or percentage payment is specified.

*The amount of restitution ordered shall be paid to the victims as set forth in a separate victims
list prepared by the probation office. The defendant shall be held jointly and severally liable
with defendant’s co-participants in United States District Court, Central District of California
case number 2:16-cr-00862-RHW. The victims’ recovery is limited to the amount of their loss
and the defendant’s liability for restitution ceases if and when the victims receive full restitution.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the
defendant does not have the ability to pay interest. Payments may be subject to penalties for default
and delinquency pursuant to 18 U.S.C. § 3612(g).

The defendant shall comply with General Order No. 01-05.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant
and provide all necessary treatment.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 5
years. This term consists of 5 years on each of Counts 2, 3, 4, 5, 6 and 8 of the Indictment, all such
terms to run concurrently under the following terms and conditions:

1.       The defendant shall comply with the rules and regulations of the United States Probation Office,
         General Order 05-02, and General Order 01-05, including the three special conditions
         delineated in General Order 01-05.

2.       The defendant shall refrain from any unlawful use of a controlled substance. The defendant
         shall submit to one drug test within 15 days of release from custody and at least two periodic
         drug tests thereafter, not to exceed eight tests per month, as directed by the Probation Officer.




CR-104 (wpd 10/18)                   JUDGMENT & PROBATION/COMMITMENT ORDER                            Page 2 of 4
 USA vs.     MICHAEL ANTHONY SPENCER                        Docket No.:   2:17CR00008-CAS - 1

3.       The defendant shall participate in an outpatient substance abuse treatment and counseling
         program that includes urinalysis, breath and/or sweat patch testing, as directed by the Probation
         Officer. The defendant shall abstain from using alcohol and illicit drugs, and from abusing
         prescription medications during the period of supervision.

4.       The defendant shall participate in mental health treatment, which may include evaluation and
         counseling, until discharged from the treatment by the treatment provider, with the approval of
         the Probation Officer.

5.       As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
         Court-ordered treatment to the aftercare contractors during the period of community
         supervision, subject to an ability to pay. The defendant shall provide payment and proof of
         payment as directed by the Probation Officer. If the defendant has no ability to pay, no
         payment shall be required.

6.       During the period of community supervision, the defendant shall pay the special assessment
         and restitution in accordance with this judgment's orders pertaining to such payment.

7.       The defendant shall cooperate in the collection of a DNA sample from the defendant.

8.       The defendant shall apply all monies received from income tax refunds to the outstanding
         Court-ordered financial obligation. In addition, the defendant shall apply all monies received
         from lottery winnings, inheritance, judgments and any anticipated or unexpected financial
         gains to the outstanding Court-ordered financial obligation.

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse
treatment provider to facilitate the defendant's treatment for narcotic addiction or drug dependency.
Further redisclosure of the Presentence Report by the treatment provider is prohibited without the
consent of the sentencing judge.

The Court authorizes the Probation Officer to disclose the Presentence Report, and/or any previous
mental health evaluations or reports, to the treatment provider. The treatment provider may provide
information (excluding the Presentence report), to State or local social service agencies (such as the
State of California, Department of Social Service), for the purpose of the client's rehabilitation.
The Court recommends that the defendant be designated in the Bureau of Prisons facility, located at,
Butner, North Carolina.

The Court recommends to the Bureau of Prisons: that defendant be designated to a BOP facility that
offers the 500-hour Residential Drug Abuse Program (RDAP).


Defendant informed that he has waived his right to appeal.
CR-104 (wpd 10/18)                   JUDGMENT & PROBATION/COMMITMENT ORDER                           Page 3 of 4
 USA vs.     MICHAEL ANTHONY SPENCER                                         Docket No.:       2:17CR00008-CAS - 1



On the Government's motion, all remaining counts of the underlying indictment/ information are
ordered dismissed.




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            October 7, 2019
            Date                                                  CHRISTINA A. SNYDER, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                  Clerk, U.S. District Court



            October 7, 2019                                 By            /S/
            Filed Date                                            Catherine Jeang, Deputy Clerk




CR-104 (wpd 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 4 of 4
 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local        9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                      in criminal activity and must not knowingly associate with any person
 2.    he defendant must report to the probation office in the federal             convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a           officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                  the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by          rehabilitation;
       the court or probation officer;                                       10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation            controlled substance, or any paraphernalia related to such substances,
       officer;                                                                    except as prescribed by a physician;
 5.    *The defendant must answer truthfully the inquiries of the            11.   The defendant must notify the probation officer within 72 hours of being
       probation officer, unless legitimately asserting his or her Fifth           arrested or questioned by a law enforcement officer;
       Amendment right against self incrimination as to new criminal         12.   For felony cases, the defendant must not possess a firearm, ammunition,
       conduct;                                                                    destructive device, or any other dangerous weapon;
 6.    *The defendant must reside at a location approved by the              13.   The defendant must not act or enter into any agreement with a law
       probation officer and must notify the probation officer at least            enforcement agency to act as an informant or source without the
       10 days before any anticipated change or within 72 hours of an              permission of the court;
       unanticipated change in residence or persons living in                14.   *As directed by the probation officer, the defendant must notify
       defendant’s residence;                                                      specific persons and organizations of specific risks posed by the
 7.    The defendant must permit the probation officer to contact him or           defendant to those persons and organizations and must permit the
       her at any time at home or elsewhere and must permit confiscation           probation officer to confirm the defendant’s compliance with such
       of any contraband prohibited by law or the terms of supervision and         requirement and to make such notifications;
       observed in plain view by the probation officer;                      15.   The defendant must follow the instructions of the probation officer to
 8.    The defendant must work at a lawful occupation unless excused by            implement the orders of the court, afford adequate deterrence from
       the probation officer for schooling, training, or other acceptable          criminal conduct, protect the public from further crimes of the
       reasons and must notify the probation officer at least ten days             defendant; and provide the defendant with needed educational or
       before any change in employment or within 72 hours of an                    vocational training, medical care, or other correctional treatment in the
       unanticipated change;                                                       most effective manner.




CR-104 (wpd 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 5 of 4
 USA vs.     MICHAEL ANTHONY SPENCER                                            Docket No.:     2:17CR00008-CAS - 1


             The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
 any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 6 of 4
 USA vs.     MICHAEL ANTHONY SPENCER                                             Docket No.:      2:17CR00008-CAS - 1




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 4
